                                                              U.S. IJ/Sri{I(~J·.-::(::-J'---­




                                                   Tcit Fl:":'~l9 l
                                                      NORTI 1/oR,\i lliHIUCT Ul' TEXAS


                   IN THE UNITED STATES DISTRIC
                    FOR THE NORTHERN DISTRICT OF
                            FORT WORTH DIVISIQN

ANDRE D. KIMBLE,                  §                   CJJ:itK, U.S. IJJSTRICT COURT
                                  §                     lly
                                                                    Deputy
                   Petitioner,    §
                                  §
v.                                §          No.   4:18-CV-661-A
                                  §
LORIE DAVIS, Director,            §
Texas Department of Criminal      §
Justice, Correctional             §
Institutions Division,            §
                                  §
                   Respondent.    §



                        MEMORANDUM OPINION
                                and
                               ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.   §   2254 filed by petitioner, Andre D. Kimble, a state

prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice, against Lorie Davis,

director of that division, respondent. After having considered

the pleadings, state-court records, and relief sought by

petitioner, the court has concluded that the petition should be

denied.

                  I. FACTUAL AND PROCEDURAL HISTORY

     On October 7, 2015, a jury in Tarrant County, Texas, Case

No. 1132560R, found petitioner guilty of assault of a family or

household member with a previous conviction and assessed his

punishment at 15 years' confinement and a $4000 fine.              (Clerk's R.

104, doc. 15-10.) Petitioner's conviction was affirmed on appeal
and the Texas Court of Criminal Appeals refused his petition for

discretionary review.      (Docket Sheet 1-2, doc. 15-2.) Petitioner

also sought post-conviction state habeas-corpus relief by

challenging his conviction in two state habeas applications. The

first application was dismissed by the Texas Court of Criminal

Appeals because the judgment had not yet become final. The second

application was denied by the Texas Court of Criminal Appeals

without written order on the findings of the trial court.             ( SHR 1

2-18 & Action Taken, docs. 15-21 & 15-19, respectively.) This

federal habeas petition followed.

      At trial, Patricia Dawn Vender testified that she and

petitioner were in a romantic relationship and that petitioner

was living in her home.      (Reporter's R., vol. 3, 22-24, doc. 15-

7.) Petitioner was suspicious of her and would not allow her to

go out of the house without him.          (Id. at 25.) Sometime in the

morning or early afternoon on December 18, 2014, she went outside

to get firewood near the "mother-in-law" house in the backyard,

which they used to heat their room.         (Id.) Petitioner thought he

heard her talking to someone and went outside, confronted her,

and accused her of lying and "messing around with" the man

staying in the "mother-in-law" house.         (Id. at 26.) She then

testified:


      1All references to petitioner's state habeas application and state
habeas proceedings refer to petitioner's second state habeas application in
WR-84,499-02 and the documentary record of those proceedings.

                                      2
     He grabbed me by my hair, grabbed me by my throat, as
     always. Pulling me, telling me, you know, basically,
     that he was going to kill me, that I never do what I
     say I'm going to do, and who am I out there seeing, am
     I playing games.



     He got me into the house. I had to calm him down. And I
     always had to talk him out of his anger and I had to
     make him think that he was the king, you know. That he
     -- excuse me -- that I'm nothing. That I always had to
     make it clear to him that I -- that it was my fault,
     that I was the one wrong, to make him feel good about
     himself. I had to lie to him for me to be able to get
     out of the house to be safe.



     It was always sex after we fought. So that it would be
     a reassurance to him that I was going to stay or that I
     wasn't going to tell on him for him using me.

     I -- after we started -- after I got him calmed down, I
     told him that I was going to go down to eat -- I was
     going to go down to the -- the end of Sargent Street at
     the smoke shop and I was going to talk to E. about
     working.




(Id. at 28 -30.)

     After Vender left, she went to a neighbor's house and the

neighbor called 911.   (Id. at 30-32.) Vender testified that

petitioner's abuse happened often and that when petitioner

grabbed her by the face and hair,    she felt pain and that when he

choked her or grabbed her by the face,   he always used his

knuckles, not his fingers or fingernails, so "it wouldn't leave

marks."   (Id. at 30-31, 37, 45.) She admitted that she had prior


                                 3
burglary and theft charges, an outstanding warrant for her arrest

in the State of Kansas, and a drug addiction at the time of the

incident.    (Id. at 34-35.) She also testified that due to her

son's murder and her husband's illness, and "past traumas,      [she

has] a lot of memory issues, a lot of disabilities." (Id. at 38.)

       In addition to Vender's testimony, the state introduced

pictures of her injuries, the 911 tape, and the testimony of the

responding officer.    (Id. at 17, 32-33; State's Exs. 2-4, doc. 15-

9.) The officer testified that he met Vender a block from her

house at the smoke shop and that she was scared, crying, and

nervous to go back home.      (Reporter's R., vol. 3, 50, 15-7.) He

testified that she had bruises all over her body-some looked new

like they occurred from that day, some looked like they might

have been a day old, and some looked like they could be a week

old.   (Id. at 51.) She also had "finger marks on her arm" and burn

marks on her hand.    (Id.)

       After being found guilty, petitioner pleaded true to the

repeat-offender notice in the indictment and stipulated to a

laundry list of prior offenses.     (Id. at 77-78, 82-86; State's

Exs. 1, 7, 8, doc. 15-9.)

                                II. ISSUES

       By way of this petition, petitioner raises claims falling

within the following general categories:

       (1)   ineffective assistance of counsel (grounds one,
             three, four, and six);

                                    4
        (2)   admissibility of statements and other evidence
              (ground two); and

        (3)   prosecutorial misconduct (ground five).

(Pet.    6-8, doc. 1. 2 )

                            III. RULE 5 STATEMENT

        Respondent does not allege that the petition is barred by

successiveness or the federal statute of limitations, but she

does believe that two of his ineffective-assistance-of-counsel

claims under category (1), above, are unexhausted and

procedurally barred.        (Resp't's Answer 5-7, doc. 16.)

                            IV. STANDARD OF REVIEW

        A § 2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act        (AEDPA). 28 U.S.C. § 2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. 28 U.S.C. § 2254(d) (1)-(2); Harrington v.

Richter, 562 U.S. 86, 100-01 (2011).

        The statute also requires that federal courts give great

deference to a state court's factual findings.           Hill v. Johnson,


      2A page was inserted into the form petition; therefore,   the pagination
in the ECF header is used.

                                       5
210 F. 3d 481,    485 (5th Cir. 2000). Section 2254 (e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. A petitioner has the burden of

rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C.      §   2254(e)(1); Miller-El v. Cockrell, 537 U.S.

322, 340 (2003); Williams v. Taylor, 529 U.S. 362, 399 (2000).

     Additionally, when the Texas Court of Criminal Appeals, the

state's highest criminal court, denies relief on a state

habeas-corpus application without written order, typically it is

an adjudication on the merits, which is likewise entitled to this

presumption. Richter, 562 U.S. at 100; Ex parte Torres, 943

S.W.2d 469,   472    (Tex. Crim. App. 1997). In such a situation, a

federal court "should 'look through' the unexplained decision to

the last related state-court decision providing" particular

reasons, both legal and factual, "presume that the unexplained

decision adopted the same reasoning," and give appropriate

deference to that decision. Wilson v. Sellers, 138 S. Ct. 1188,

1191-92   (2018).

                                V. DISCUSSION

     (1) Ineffective Assistance of Counsel

     Under grounds one, three, four, and six, petitioner asserts

that his trial counsel was ineffective by-

            (a)     advising him not to take a 2-year plea offer
                    because counsel could get it reduced to a
                    misdemeanor;


                                      6
           (b)   failing to investigate or properly
                 investigate Vender's mental illness and drug
                 use;

           (c)   failing to object to the state's violation of
                 a motion in limine; and

           (d)   failing to "acknowledge or bring up to the
                 attention of the jury or the courts" the
                 finding of the court-appointed investigator
                 that a witness, Vender, gave a different
                 account of the events.

(Pet. 1-8, doc. 1.)

     Respondent asserts that claims (a) and (b) are unexhausted

and procedurally barred from the court's review.    (Resp't's Answer

5-7, doc. 16.) Section 2254 (b) (1) (A) provides that habeas relief

shall not be granted unless the petitioner has exhausted the

remedies available to him in the state courts. In this context,

the exhaustion requirement is satisfied when the federal habeas

claims have been fairly presented to the highest court of the

state on direct appeal or in state post-conviction proceedings.

See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); O'Sullivan   V.


Boerckel, 526 U.S. 838, 842-48 (1999); Fisher v.   Texas, 169 F.3d

295, 301 (5th Cir. 1999). The exhaustion requirement is "not

satisfied if the petitioner presents new legal theories or

factual claims in his federal habeas petition" for the first

time. Anderson v. Johnson, 338 F. 3d 381, 386 (5th Cir. 2003).

     Having reviewed the state-court records, the court agrees

that claims (a) and (b) do not sufficiently correspond with the

two ineffective-assistance claims petitioner raised in his state

                                 7
habeas application. Thus, the claims raised for the first time in

this federal petition are unexhausted for purposes        §

2254 (b) (1) (A).

      "A procedural default .         occurs when a prisoner fails to

exhaust available state remedies and 'the court to which the

petitioner would be required to present his claims in order to

meet the exhaustion requirement would now find the claims

procedurally barred.'" Nobles v. Johnson, 127 F.3d 409, 420 (5th

Cir. 1997)    (citing Coleman v. Thompson, 501 U.S. 722, 735 n.1

(1991)). If petitioner presented his unexhausted claims at this

time to the Texas Court of Criminal Appeals in a subsequent state

habeas application, the court would find the claims to be

procedurally barred under the Texas abuse-of-the-writ doctrine.

See TEX. CODE CRIM. PROC. ANN. art. 11.07   §   4; Ex parte Whiteside,    !
                                                                          I
12 S.W.3d 819, 821 (Tex. Crim. App. 2000). This doctrine is an

adequate and independent state ground for imposing a procedural
                                                                         I'
                                                                          ~
                                                                         I
bar on federal habeas review. See Hughes v. Quarterman, 530 F.3d          IT




336, 342 (5th Cir. 2008).
                                                                         I
                                                                         I,
                                                                         II
     A petitioner may overcome a procedural bar by demonstrating
                                                                         I
either cause and actual prejudice for the default or a showing           I
                                                                         II
that he is actually innocent of the crime for which he stands

convicted. See Sawyer v. Whitley, 505 U.S. 333, 338 (1992); Ylst

v. Nunnemaker, 501 U.S. 797, 801-07 (1991); Smith v. Johnson, 216

F. 3d 521, 523-24 (5th Cir. 2000). Petitioner does not assert


                                  8
actual innocence or otherwise explain his failure to raise the

claims in his state habeas application.

     A petitioner may also overcome a procedural bar of a

substantial trial-level ineffective-assistance-of-counsel claim

if, in the initial-review collateral proceeding, there was no

counsel or habeas counsel was ineffective in failing to raise the

claim. See Martinez v. Ryan, 566 U.S. 1, 17 (2012). See also

Trevino v.   Thaler, 569 U.S. 413, 417   (2013)   (recognizing that the

"narrow exception" created by Martinez applies in Texas cases).

Although petitioner does not invoke Martinez/Trevino, he was not

represented by counsel in his state habeas proceedings.

Therefore, the court, sua sponte, reviews his procedurally-barred

ineffective-assistance claims to determine whether one or both

would support a substantial claim of ineffective assistance of

trial counsel.

     A criminal defendant has a constitutional right to the

effective assistance of counsel at trial. U.S. CONST. amend. VI,

XIV; Strickland v. Washington,   466 U.S. 668,    688   (1984). To

establish ineffective assistance of counsel, a petitioner must

show (1} that counsel's performance fell below an objective

standard of reasonableness, and (2) that but for counsel's

deficient performance the result of the proceeding would have

been different. Strickland,   466 U.S. at 688. In applying this

test, a court must indulge a strong presumption that counsel's


                                 9
conduct fell within the wide range of reasonable professional

assistance.   Id. at 668, 688-89. Judicial scrutiny of counsel's

performance must be highly deferential and every effort must be

made to eliminate the distorting effects of hindsight.        Id. at

689.

       Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable application" standard of     §   2254 (d) ( 1)

See Gregory v.   Thaler, 601 F. 3d 347, 351   (5th Cir. 2010). Where,

as here, the state courts adjudicated the ineffective-assistance

claims on the merits, this court must review petitioner's claims

under the "doubly deferential" standards of both Strickland and          §

2254 (d). Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In such

cases, the "pivotal question" for this court is not "whether

defense counsel's performance fell below Strickland's standard";

it is "whether the state court's application of the Strickland

standard was unreasonable." Harrington v. Richter, 562 U.S. 86,

101, 105 (2011).

       Under claim (a), petitioner asserts that his trial counsel

advised him to reject a 2-year plea offer because he could get

the charges dropped to a misdemeanor.    (Pet. 6, doc. 1. ) Counsel

testified in an affidavit submitted in the state habeas

proceedings that he met with petitioner and discussed, among

other things, plea bargaining and the fact that petitioner


                                  10
"wanted to plead guilty to a misdemeanor only.n (SHR 33, doc. 15-

21.) Additionally, on the day trial commenced, petitioner

acknowledged on the record that he refused a 6-year plea offer

and, most recently, a 2-year plea offer, which he authorized

counsel to "counteroffer with a misdemeanor.n (Reporter's R.,

vol. 2,   6, doc. 15-6.) The record is devoid of any proof that

counsel advised petitioner to reject either offer. An ineffective

assistance claim is not substantial if it does not have any merit

or is wholly without factual support. Martinez, 566 U.S. at 15-

16.

      Under claim (b), petitioner asserts that counsel was

ineffective by failing to investigate or properly investigate

Vender's mental illness and her drug use.   (Pet. 7, doc. 1.) While

it is true that an attorney must engage in a reasonable amount of

pretrial investigation, the record is silent as to the nature and

extent of counsel's investigation, save for the fact that counsel

requested and received a court-appointed investigator to assist

him in the case and that he and petitioner discussed Vender and

Vender's drug use, as well as his own drug use.   (SHR 33, doc. 15-

21.) Petitioner presents no proof whatsoever that Vender suffers

from a mental illness-allegedly bipolar/schizophrenia-or that she

suffered bipolar/schizophrenia "episodesn at or near the time of

the incident or petitioner's trial. He fails to show what a more

thorough investigation into these matters would have revealed or


                                 II
that the outcome of his trial would have been different had

evidence of Vender's mental illness or additional evidence of her

drug use been introduced. An ineffective assistance claim is not

substantial if it does not have any merit or is wholly without

factual support. Id.

     Both claims lack any factual support. Consequently, the

claims are insufficient to overcome the procedural bar.

     Under claims (c) and (d), petitioner claims counsel was

ineffective by failing to object when Vender and the arresting

officer testified regarding his "priors," in violation of the

motion in limine and to acknowledge or bring up the finding of

the court-appointed investigator that a witness, Vender, gave a

different account of the incident.    (Pet. 7-8, doc. 1.) In an

affidavit submitted in the state habeas proceedings, counsel

responded to the claims as follows:

          Part I. Counsel failed to object to the alleged
    victim and the police officer referring to other or
    previous cases in violation of the Judge's order.

         The Judge did grant my Motion in Limine ordering
    the state to not mention prior criminal or bad conduct
    incidents by [petitioner]. Both the alleged victim, Ms.
    Vender, and the police officer did violate that order.
    I did not object to those references to prior incidents
    of [petitioner] so as not to draw the jury's attention
    to the statements of the witnesses. On p. 57-59 of the
    transcript I asked the judge for a mistrial based on
    the police officer and Ms. Vender's violation of the
    Judge's order. The Judge denied my request for a
    mistrial. On p. 63 of the transcript I requested an
    extraneous offenses instruction about the statements in
    question be included in the Court's Charge. The Judge
    granted that request. On p. 64 I renewed my request for

                               12
     a mistrial on the same grounds. That was denied. On p.
     65 the Judge, just before reading the Court's Charge,
     instructed the jury to disregard any alleged previous
     assaults that had happened with this particular alleged
     injured party in days prior to the incident.

           Part II. Counsel failed to bring up the alleged
     victim Ms. Vender's original statement and her trial
     testimony.

           I did bring up in detail on cross-examination of
     Ms. Vender that [petitioner] did have very long
     fingernails at the time of trial and at the time of the
     incident. I questioned her on how there were no scratch
     marks on her neck from [petitioner]'s very long
     fingernails if he was to supposed to have choked her.
     She explained that he strangled her in such a way as to
     not leave marks from his fingernails. There were
     pictures of bruising to other parts of Ms. Vender's
     body that were entered into evidence. The bruising is
     extensive and clear in the photos. The indictment
     charged [petitioner] with assault bodily injury by
     hitting Ms. Vender with his hand, twisting her arm and
     grabbing her hair, face or ribs with his hand. As to
     the rest of Ms. Vender's testimony, it was consistent
     with her statement to the police officer at the time of
     the incident, contrary to [petitioner]'s allegations.

(SHR 32-33, doc. 15-21.)

     Based on counsel's affidavit, the documentary record, and

his own recollection of the trial proceedings, the state habeas

judge adopted the following findings of fact:

    6. [Petitioner]'s trial counsel requested and was
    granted a[n] order in limine that the State's witnesses
    would not testify about [petitioner]'s prior bad acts
    or criminal history.

    7. [Petitioner]'s trial counsel did not object before
    the jury to two instances in which State's witnesses
    alluded to [petitioner]'s criminal history for the                I
                                                                      '
    sound tactical reason that he did not wish to draw the            i

    jury's attention to the references.

    8. Counsel, however, twice moved for a mistrial outside
                                                                   II
                               13                                 II
                                                                  I
                                                                  I
                                                                  !
                                                                  ''!
                                                                  I
                                                                  f
                                                                  I
       the jury's presence on the grounds that the witnesses'
       remarks had prejudiced the jury. Both motions were
       denied.

       9. [Petitioner]'s trial counsel cross-examined the
       victim regarding her injuries, but the witness was able
       to explain the lack of certain injuries (scratch marks)
       and her testimony was consistent with the physical
       evidence and the statement she gave to the police
       immediately after the assault.



       13. [Petitioner] has failed to prove, by a
       preponderance of the evidence, that his trial counsel's
       performance was outside the wide range of professional
       competent assistance.

       14. [Petitioner] has failed to prove, by a
       preponderance of the evidence, that but for counsel's
       alleged errors, the outcome of the proceeding would
       have been different.

(Id.   at 49.)

       Based on those findings, and applying the Strickland

standard and relevant state law, the court entered the following

legal conclusions:

       10. Trial counsel is not obligated to request relief to
       which he is not entitled, and does not render
       ineffective assistance in failing to object to non-
       reversible error.

       11. Counsel does not render ineffective assistance in
       choosing not to object to testimony in order not to
       emphasize the evidence with the jury by first objecting
       and then having the judge instruct the jury to
       disregard the remark.

       12. [Petitioner] has failed to prove, by a
       preponderance of the evidence, either prong of the test
       for ineffective assistance of counsel; therefore he has
       failed to prove a basis for relief on the ground of
       ineffective assistance of counsel.


                                 14
(Id. at 52-53 (citations omitted).)

     Petitioner fails to rebut the presumption that the state

court's factual findings are correct. Thus, deferring to those

findings, the state court's application of Strickland is not

objectively unreasonable. Strategic decisions by counsel are

virtually unchallengeable and generally do not provide a basis

for post-conviction relief. See Strickland, 460 U.S. 689.

Furthermore, counsel did not believe that Vender's trial

testimony was inconsistent with her prior statement. Counsel is

not required to make frivolous objections. See Johnson v.

Cockrell, 306 F. 3d 249, 255 (5th Cir. 2002).

     2. Admissibility of Statements and Other Evidence

     Under ground two, petitioner complains that Vender was never

questioned about her mental illness, which, in combination with

her drug use, makes it hard for her to remember.   (Pet. 6, doc. 1;

SHR 7, doc. 15-21.) In his affidavit, counsel responded to this

claim as follows:

           [Petitioner] alleges that the Court neglected that
     Patricia Vender, the alleged victim, had a mental
     illness and it played a major role in her testimony. I
     crossed examined Ms. Vender thoroughly on her use of
     methamphetamines and her memory. I repeatedly
     questioned her on her memory and her loss of it or lack
     thereof. She did admit to using methamphetamines on a
     daily basis around the time of the alleged offense. She
     testified that she was not high at the time and she
     remembers the incident. She did testify that she was on
     disability because of her husband's death. She also
     said she had a child die.

(SHR 32, doc. 15-21.)

                                15
     Based on counsel's affidavit, the documentary record, and

his own recollection of the trial proceedings, the state habeas

judge found that counsel cross-examined Vender about her use of

methamphetamine; how it may have affected her memory; and how it

may have affected her perception of events. Thus, the court

concluded that the jury was thus made aware of issues surrounding

Vender's credibility.    (Id. at 49.)

     Petitioner fails to rebut the presumption that the state

court's factual findings are correct. Thus, deferring to those

findings,    the state court's application of Strickland is not

objectively unreasonable. Petitioner presents no proof that

Vender suffered from a mental illness affecting her ability to

recollect the events or that her testimony was not credible based

on a mental illness. Absent evidence in the recrod, a court

cannot.consider a habeas petitioner's bald assertions on a

critical issue in his pro se petition, unsupported and

unsubstantiated by anything else contained in the record, to be

of probative evidentiary value. See Ross v. Estelle, 694 F.2d

1008, 1011    (5th Cir. 1983).

     3. Prosecutorial Misconduct

     Finally, under ground five, petitioner claims that the

prosecutor failed to disclose Vender's extensive criminal history

and the "nature of deals" between the state and Vender in

exchange for her testimony.      (Pet. 8, doc. 1.) According to


                                    16
petitioner, the state "no-billed" Vender for a burglary-of-a-

habitation case in exchange for her testimony against him.   (Id.)

The prosecutor submitted an affidavit in the state habeas

proceedings responding to the claim as follows:

          A. Disclosure of Criminal History of Patricia
             Vender

         The State specifically denies the allegation that
    it failed to disclose the criminal history of Patricia
    Vendor [sic]. On October 2, 2015, the Honorable Robb
    Catalano, Presiding Judge of Criminal District Court
    Number Three, Tarrant County, Texas, ordered the
    undersigned, ADA Theresa Austin to disclose said
    criminal history. The court's order was noted by an
    entry on the court's jacket, Record of Criminal
    Actions. I hereby state under oath, that the State
    complied with the Court's order and the criminal
    history of Patricia Vender was disclosed to Counsel for
    [petitioner], Patrick Curran.

         Moreover, the trial court record reflects a number
    of instances where the criminal history of Patricia
    Vender was discussed during testimony. During direct
    examination by the State, the undersigned, ADA Theresa
    Austin questioned Patricia Vender about her criminal
    history.

         Counsel for the defense, Patrick Curran, also
    cross[-]examined the victim, Patricia Vender about her
    criminal history.

         The record clearly reflects that the State of
    Texas disclosed the Criminal History of Patricia Vender
    to counsel for the defense, Mr. Patrick Curran.

         B. "Nature of Deals" between the State and Witness

         The State specifically denies the allegation that
    there were any "deals" between the State and witness,
    Patricia Vendor [sic] .

         On February 23, 2013, the State filed a criminal
    case captioned: The State of Texas v. Patricia D.
    Vender, Cause Number 1407583. The case was assigned to

                               17
     Andrea L. Townsend, who at the time was an Assistant
     Criminal District Attorney assigned to the Criminal
     District Court Number Three of Tarrant County, Texas.
     Ms. Townsend is no longer employed with the Criminal
     District Attorney's Office. The case was presented to a
     Grand Jury on or about April 20, 2015[,] and the Grand
     Jury returned a No-Bill.

          The undersigned ADA, Theresa Austin has reviewed
     the District Attorney's file and state[s] under oath
     that there is no evidence that any deals were made
     between the State and witness, Patricia Vender. I
     further state, under oath, that I made no deals with
     Patricia Vender in exchange for her testimony in the
     trial of [petitioner].

(Id. at 46-47   (record citations omitted).)

     Based on the submitted affidavit, the state habeas court

entered the following factual findings:

     10. State' [s] counsel provided the victim's criminal
     history to the defense well before trial, and both the
     prosecution and defense referred to the victim's
     criminal history during trial.

     11. The State did not have a deal with the victim that
     it would dismiss a pending charge against her in an
     unrelated case in exchange for her testimony in
     [petitioner]'s case.

     12. The State presented the case against the victim to
     the grand jury, which no billed it, six months before
     [petitioner]'s trial.

(Id. at 50.)

     Based on those findings, the court concluded that petitioner

had failed to prove either of his assertions.   (Id. at 53.)

Petitioner fails to rebut the presumption that the state court's

factual findings are correct or demonstrate that the court's

factual determination is unreasonable in light of the evidence


                                 18
presented in the state-court proceedings. The state habeas judge

clearly found the prosecutor's affidavit credible. Credibility

determinations by a state court, as well as its factual findings,

are presumed correct and afforded deference, absent clear and

convincing evidence to the contrary. See 28 U.S.C.                    §   2254(e) (1);

Coleman v. Quarterman, 456 F.3d 537, 2006 WL 1991686, at *2 (5th

Cir. 2006); Galvan v. Cockrell, 293 F.3d 760, 764                    (5th Cir.

2002) .

      In conclusion, petitioner has failed to demonstrate that the

state courts' application of federal law, as determined by the

United States Supreme Court, was objectively unreasonable or that

the state courts'   factual determinations regarding his claims

were unreasonable in light of the evidence before the state

courts.

      For the reasons discussed herein,

     The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C.                  §   2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied.

     SIGNED September   ___,_/~&'------,       2 019.




                                           ~
                                           19
